Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/261,852, filed on January 30, 2019.  In response to Examiner’s Non-Final Office Action of September 20, 2021, Applicant, on December 20, 2021, amended claims 1 and 19 ; and cancelled claims 2-3 and 16-18. Claims 1, 4-15 and 19 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims.  Please refer to the § 103 rejection for further explanation and rationale. 
Response to Arguments
Applicant’s arguments filed December 20, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed December 20, 2021.
On Page 14, regarding the 35 U.S.C. § 103 rejection, Applicant argues cited references fail to disclose amended claim language.   In response, with respect to amended claims under 35 U.S.C. § 103 have been fully considered.  However, upon further consideration, Applicant has made amendments incorporating (cancelled claim 3 
Overcoming 35 USC § 101 Rejections
The reasons for withdrawal of the rejection of claims 1, 3-15 and 19 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on recording personal usage of a project management application executing on a workstation computer of the user, wherein interactions of the user with the project management software application are monitored without requiring interaction from the user to characterize the interactions of the user with the project management software application; generating a test sequence, the test sequence comprising the input sequence and the first input activity record to provide into a machine learning model; receiving a work progress metric from an output of the machine learning model in response to the provision of the test sequence, the metric comprising a work progress figure assigned to the test sequence; and executing the assignment test utilizing the machine learning model with the first input activity record being the first unassigned activity record and the input sequence being the first sequence to predict an assumed work progress figure.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  4, 11 and 14 – 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al., US Publication No. 20190026663A1 [hereinafter Homeyer], in view of Zargahi et al., US Publication No US 20200090001 A1 [hereinafter Zargahi]. 
Regarding Claim 1, 
Homeyer teaches
A computer-implemented method utilizing a machine learning model for predicting a work progress …of tasks being performed in a project management application, the method comprising: recording, personal usage of a project management application executing on a workstation computer of the user,  wherein interactions of the user with the project management software application are monitored without requiring interaction from the user to characterize the interactions of the user with the project management software application; (Homeyer Par. 5- “Some aspects include a process of estimating time to address software-issue reports describing software bugs or feature requests in software project management computer systems based on historical performance in addressing previous software-issue reports, the process including: obtaining, with one or more processors, a workflow execution log, wherein: the workflow execution log comprises a plurality of workflow instance records, each workflow instance record documents a respective instance of a respective workflow being executed, the workflow instance records describe a plurality of different workflows, and each workflow instance record indicates at least one duration of time before or during execution at least part the respective workflow instance, constructing, with one or more processors, a time-estimation model based on correlation between features of the workflow instance records and durations of time before or during execution of some or all of respective workflow instances; obtaining, with one or more processors, a workflow instance that is not completed …”; Par. 20-“In some embodiments, estimates may be based upon roles of users that perform various tasks and mapping those tasks to the roles. Examples of techniques for performing these types of inferences by which users are mapped to various tasks are described below with reference to FIGS. 2 and 3. FIG. 4 shows an example of a process for performing time estimates, either with or without the benefit of inferred roles. … Some embodiments infer roles or infer mappings of people (e.g., user identifiers) to those roles in various workflows based on logged interactions with a project management computer system.”; Par. 21-“Some embodiments implement the inferences with a machine learning model trained on interaction logs from previous usage of a workflow tracking system. In some cases, the interactions are associated with time stamps, and older interactions are discarded or down-weighted (e.g., with a half-life) to allow the model to update to reflect changes in roles.”);
 receiving a first input activity record, the activity record a data set of interactions of the user with the dedicated software application; (Homeyer Par. 5- “obtaining, with one or more processors, a workflow instance that is not completed and includes a task involving a change to source code, composition of source code, or a configuration of a software application”; Par. 38-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed. In some embodiments, each workflow instance record may include an identifier of the workflow, an identifier of the instance of that workflow, an identifier of a tenant of the project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow. In some embodiments, each task record may include an identifier of a user that performed the task, an identifier of the task, a description of the task, a time at which the task was started, and a time at which the task was completed.”)
receiving an input sequence of activity records of historical usage of the dedicated software application ; (Homeyer Par. 5-“Some aspects include a process of estimating time to address software-issue reports describing software bugs or feature requests in software project management computer systems based on historical performance in addressing previous software-issue reports, the process including: obtaining, with one or more processors, a workflow execution log, wherein: the workflow execution log comprises a plurality of workflow instance records”)
generating a test sequence, the test sequence comprising the input sequence and the first input activity record to provide into a machine learning model (Homeyer Par. 21-22-“Some embodiments implement the inferences with a machine learning model trained on interaction logs from previous usage of a workflow tracking system. In some cases, the interactions are associated with time stamps, and older interactions are discarded or down-weighted (e.g., with a half-life) to allow the model to update to reflect changes in roles.  A variety of different models may be used. Some embodiments may implement a hidden Markov model (e.g., with role as a hidden state) or recurrent neural network (e.g., a long short term memory (LSTM) model) in which a sequence of users in a workflow is learned. In some cases, users having similar transition probabilities at a given task in a sequence of tasks in a workflow may be grouped into a role.”)
receiving a work progress metric from an output of the machine learning model in response to the provision of the test sequence, the metric comprising a work progress … assigned to the test sequence; providing the work progress metric;  (Homeyer Par. 5-"estimating, with one or more processors, a duration of time for the task with the time-estimation model at least in part by: extracting features of the incomplete workflow instance; applying the extracted features to the time-estimation model; and outputting from the time-estimation model the estimated duration of time;”; Par. 74-“As noted, in some embodiments, the time estimates may be based upon groups of tasks, workflows, or software issue reports. Groups of these items may be formed with various techniques, including supervised machine learning models and unsupervised machine learning models, examples of which are described below.”;  Par. 46-“ In some embodiments, models may be trained multiple times on different subsets of records in the workflow execution log, and some embodiments may compare the performance of various candidate models to select those candidate models that are determined to perform better than the other candidates when processing records in their workflow execution log. In some embodiments, the performance of models may be measured by testing the model in its ability to predict known outcomes of previous workflow instance executions documented in the workflow execution log and measuring an aggregate amount of error or fitness in these predictions, such as a percentage correct classification rate a percentage incorrect classification rate, a root mean square error for scored values, or the like.”)
receiving a first unassigned activity record specific to the user, the first unassigned activity record a sequence of activity records of interactions with the user and the project management software application whose task assignment is unknown; (Homeyer Par. 18-“To exploit this, some embodiments associate with teams or individuals WIP thresholds (e.g., in profiles) and manage amounts of tasks assigned to those teams or individuals based on these thresholds. For instance, some embodiments may compare a current WIP amount (e.g., amounts of tasks assigned, or amounts of uncompleted portions of projects assigned) for teams or individuals to such thresholds and responsive to the comparison assign or not assign tasks to the team or individual (e.g., declining to assign a task to an individual or group that exceeds the threshold). … Some embodiments may optimize task allocation with the estimated durations (e.g., with a greedy bin packing algorithm). Based on the optimized allocation, some embodiments may estimate an earliest time (e.g., a date) at which all of the tasks to address each issue will be completed. Some embodiments may include in the optimization sequential constraints for addressing tasks in a workflow.”; Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”)
receiving a first task specific to the user associated with a task repository, the first task comprising a first sequence of assigned activity records; (Homeyer Par. 34; Par. 37- “ In some embodiments, the user repository 32 may include a plurality of workflows associated with user accounts, such as workflows by which a given type of software issue report is addressed or a feature is added or a new version of code is released… Further, in some cases, each of these teams or the tenants may be associated with corresponding workflow definitions. In some cases, the workflow definitions may include a sequence of tasks to be performed in the course of the workflow. In some embodiments, the project management system 12 may be operative to present tasks in those workflows assigned to users in user interfaces via the server 30 on the user computing devices or developer computing devices 14 or 24.”)
receiving a second task associated with the task repository, the second task comprising a second sequence of assigned activity records (Homeyer Par. 34; Par. 38-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed. In some embodiments, each workflow instance record may include an identifier of the workflow, an identifier of the instance of that workflow, an identifier of a tenant of the project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow. In some embodiments, each task record may include an identifier of a user that performed the task, an identifier of the task, a description of the task, a time at which the task was started, and a time at which the task was completed.”; Par. 39-“In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task.”)
receiving a second input activity record; (Homeyer Par. 38-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed. In some embodiments, each workflow instance record may include an identifier of the workflow, an identifier of the instance of that workflow, an identifier of a tenant of the project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow. In some embodiments, each task record may include an identifier of a user that performed the task, an identifier of the task, a description of the task, a time at which the task was started, and a time at which the task was completed.”; Par. 39-“In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task.”; Par. 52-“Next, some embodiments may train a machine learning model to infer roles of users in workflows based on the workflow execution log, as indicated by block 54. In some cases, roles may correspond to groups of tasks that tend to be performed by users (e.g., tasks like those performed by a quality assurance engineer), titles of users (e.g., a unit-test specialists), or sequences of users a workflow (e.g., the role of first, second, third, etc.).”)
determining a most likely task out of a first group formed by the first task and the at least one second task, wherein for the sequence of assigned activity records of the most likely task the probability of correct association of the second input activity record is highest; (Homeyer Par. 56-“ In some cases, models may converge on a local minimum or maximum based on the starting conditions. Accordingly, some embodiments may train multiple candidate models with different starting conditions, such as randomly selected initial weights (e.g. pseudo-randomly selected initial weights), and some embodiments may select a candidate model or result that at the end of training produces the highest aggregate measure of fitness or lowest aggregate measure of error relative to a training set, such as a cross validation training set.”; Par. 61-“ Next, some embodiments may infer, with the trained model, a role of a user in the given instance of the given workflow, as indicated by block 58. This may include determining which user will receive which task. In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned. Some embodiments may output a ranking of user identifiers based on inferred likelihood of the respective users being the next user to perform a task in the workflow. ... In some embodiments, each of a plurality of tasks remaining to be performed in the given instance of the given workflow may be assigned to users, or a ranking of users may be presented, or a ranking of titles of users may be presented based on the inference of block 58. Or some embodiments may select and present a top ranked user or title.”)
associating with the most likely task the second input activity record and work progress… for a combination of the most likely task and the second input activity record (Homeyer Par. 56-“ In some cases, models may converge on a local minimum or maximum based on the starting conditions. Accordingly, some embodiments may train multiple candidate models with different starting conditions, such as randomly selected initial weights (e.g. pseudo-randomly selected initial weights), and some embodiments may select a candidate model or result that at the end of training produces the highest aggregate measure of fitness or lowest aggregate measure of error relative to a training set, such as a cross validation training set.”; Par. 38-39-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed… In some embodiments, as users progress through tasks, the project management computer system 12 may receive updates from users interacting with user interfaces of the project management computer system presented on remote computing devices of the users. The status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like.”)
receiving the second task for each second task, and executing the assignment test with the first input activity record being the first unassigned activity record and the input sequence being the second sequence; (Homeyer Par. 39-“In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task.”; Par. 52-“ Next, some embodiments may train a machine learning model to infer roles of users in workflows based on the workflow execution log, as indicated by block 54. In some cases, roles may correspond to groups of tasks that tend to be performed by users (e.g., tasks like those performed by a quality assurance engineer), titles of users (e.g., a unit-test specialists), or sequences of users a workflow (e.g., the role of first, second, third, etc.). Various examples of training are described above.”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”; Par. 64-“ Some embodiments may also infer durations of time until task will be performed based on queues of tasks assigned to users, for instance, pertaining to multiple projects. Some embodiments may execute a bin packing algorithm (like a first fit algorithm), in some cases performing a greedy optimization according to priority assigned or inferred for tasks and estimate when a given task in the given workflow will be performed based on a result of the bin packing algorithm.”)
executing a task association with the second input activity record being the first unassigned activity record. (Homeyer Par. 39-“ In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32.”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”;)
and executing the assignment test utilizing the machine learning model with the first input activity record being the first unassigned activity record and the input sequence being the first sequence …. (Homeyer Par. 21-22-“Some embodiments implement the inferences with a machine learning model trained on interaction logs from previous usage of a workflow tracking system. In some cases, the interactions are associated with time stamps, and older interactions are discarded or down-weighted (e.g., with a half-life) to allow the model to update to reflect changes in roles.  A variety of different models may be used. Some embodiments may implement a hidden Markov model (e.g., with role as a hidden state) or recurrent neural network (e.g., a long short term memory (LSTM) model) in which a sequence of users in a workflow is learned. In some cases, users having similar transition probabilities at a given task in a sequence of tasks in a workflow may be grouped into a role.”; Par. 46-“ In some embodiments, models may be trained multiple times on different subsets of records in the workflow execution log, and some embodiments may compare the performance of various candidate models to select those candidate models that are determined to perform better than the other candidates when processing records in their workflow execution log. In some embodiments, the performance of models may be measured by testing the model in its ability to predict known outcomes of previous workflow instance executions documented in the workflow execution log and measuring an aggregate amount of error or fitness in these predictions, such as a percentage correct classification rate a percentage incorrect classification rate, a root mean square error for scored values, or the like.”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”)
Homeyer (Par. 20) discloses inferring estimating time estimates form completion but does not disclose the figure –i.e. – percent. The figure is expounded upon by the teaching in Zargahi:
… predicting a work progress figure …(Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
…  the metric comprising a work progress figure …; (Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
… and the work progress figure received … ; (Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
…to predict an assumed work progress figure. (Zargahi Par. 59-“ The portal can provide various types of feedback about the processing of a synthetic data request. Among other types of feedback, the portal may present an indication of the progress in processing a request (e.g., 20 k out of 50 k images created), CPU/GPU usage, average time spent for synthetic data creation on CPU, average time spent for synthetic data creation on GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information.”;  Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).

Regarding Claim 2, - cancelled
Regarding Claim 3, - Cancelled
Regarding Claim 4, Homeyer in view of Zargahi teach the method of claim 1…, 
wherein the association of the second input activity record and the work progress …with the most likely task being performed only in case the probability of correct association of the second input activity record with the most likely task is greater than or equal to a predetermined threshold value. (Homeyer Par. 57- “In some embodiments, the model is a decision tree, such as a classification tree, trained with a greedy algorithm that recursively performs binary splits on a parameter space of subsets of the workflow instance training records' fields, such as those subsets that will correspond to known conditions when making inferences later to infer unknown attributes. In some cases, the model may be trained with the classification and regression tree (CART) algorithm. Some embodiments may divide records in the parameter space into groups that produce the lowest aggregate measure of error or the highest aggregate measure of fitness when inferring some attribute that is known from the workflow execution log records. Some embodiments may then select that value in that dimension for a split in the decision tree or classification tree. Some embodiments may then proceed to identify other dimensions in each of the split areas upon which to identify values in those other dimensions to perform subsequent splits, repeating this process until a termination condition is reached, such that as every dimension is evaluated, or an aggregate measure of fitness or error changes by less than a threshold amount. Some embodiments may prune back a certain number of the splits, such as a threshold amount or until a threshold amount of changes in aggregate error or fitness between consecutive splits satisfies (e.g., is greater than or less than, depending on sign) a threshold.”; Par. 56; Par. 38-39)
Homeyer (Par. 20) discloses inferring estimating time estimates form completion but does not disclose the figure –i.e. – percent. The figure is expounded upon by the teaching in Zargahi:
… the work progress figure … ; (Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).
Regarding Claim 11, Homeyer in view Zargahi teach the method of claim 1…
wherein the user has assigned a task repository, and wherein the method further comprises, in case the task repository is empty, generating a new task in the task repository, the new task comprising an empty sequence of activity records, the receipt of the first task comprising identifying the new task as the first task. (Homeyer [unsupervised learning mode = empty input sequence] Par. 52-“ Next, some embodiments may train a machine learning model to infer roles of users in workflows based on the workflow execution log, as indicated by block 54. In some cases, roles may correspond to groups of tasks that tend to be performed by users (e.g., tasks like those performed by a quality assurance engineer), titles of users (e.g., a unit-test specialists), or sequences of users a workflow (e.g., the role of first, second, third, etc.). Various examples of training are described above. Training techniques generally correspond to the type of model. In some embodiments, the model is a supervised machine learning model in which entries in the workflow instance records served as a labeled training set. Or in some embodiments, the machine learning model may be an unsupervised model, such as a clustering algorithm (e.g., k-means, or DB-SCAN, self-organizing maps, or the like) that infers groups of tasks, users, or workflows, where the resulting groups are not explicitly labeled in the workflow instance records before the model is applied to a workflow or workflow instance.”; Par. 43-"In some embodiments, the view generator 36 may be configured to generate various user interfaces by which users view the status of their projects, dashboards, and task queues, as well as create new (or modify) workflows and projects, for instance, like that of FIG. 5. In some cases, these views may include a queue of tasks for a given user, a queue of tasks for a group of users in a role, a queue of tasks for a project, or the like.”)

Regarding Claim 15, Homeyer in view Zargahi teach the method of claim 1…
wherein the machine learning model comprising a recurrent neural network. (Homeyer Par. 22-“ A variety of different models may be used. Some embodiments may implement a hidden Markov model (e.g., with role as a hidden state) or recurrent neural network (e.g., a long short term memory (LSTM) model) in which a sequence of users in a workflow is learned. In some cases, users having similar transition probabilities at a given task in a sequence of tasks in a workflow may be grouped into a role.; Par. 45-“ Examples of models and training of the models are described below with reference to FIGS. 2 through 4. In some embodiments, the models are machine learning models (e.g., supervised or unsupervised), and in some cases, the models are statistical models. In some embodiments, the models may account for sequential aspects of workflows, for instance, with hidden Markov models or various forms of recurrent neural networks, such as LSTM models.”)
Claim 16- Cancelled
Claim 17- Cancelled
Claim 18- Cancelled
Regarding Claim 19, 
Homeyer teaches
A computing system comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor, cause the processor to execute a method utilizing a machine learning model for predicting a work progress … of tasks being performed in a project management application, the method comprising: recording, personal usage of a project management application executing on a workstation computer of the user, wherein interactions of the user with the project management software application are monitored without requiring interaction from the user to characterize the interactions of the user with the project management software application; (Homeyer Par. 7- “Some aspects include a system, including: one or more processors; and memory storing instructions that when executed by the processors cause the processors to effectuate operations of the above-mentioned process.”; Par. 5- “Some aspects include a process of estimating time to address software-issue reports describing software bugs or feature requests in software project management computer systems based on historical performance in addressing previous software-issue reports, the process including: obtaining, with one or more processors, a workflow execution log, wherein: the workflow execution log comprises a plurality of workflow instance records, each workflow instance record documents a respective instance of a respective workflow being executed, the workflow instance records describe a plurality of different workflows, and each workflow instance record indicates at least one duration of time before or during execution at least part the respective workflow instance, constructing, with one or more processors, a time-estimation model based on correlation between features of the workflow instance records and durations of time before or during execution of some or all of respective workflow instances; obtaining, with one or more processors, a workflow instance that is not completed …”; Par. 20-“In some embodiments, estimates may be based upon roles of users that perform various tasks and mapping those tasks to the roles. Examples of techniques for performing these types of inferences by which users are mapped to various tasks are described below with reference to FIGS. 2 and 3. FIG. 4 shows an example of a process for performing time estimates, either with or without the benefit of inferred roles. … Some embodiments infer roles or infer mappings of people (e.g., user identifiers) to those roles in various workflows based on logged interactions with a project management computer system.”; Par. 21-“Some embodiments implement the inferences with a machine learning model trained on interaction logs from previous usage of a workflow tracking system. In some cases, the interactions are associated with time stamps, and older interactions are discarded or down-weighted (e.g., with a half-life) to allow the model to update to reflect changes in roles.”);
receiving a first input activity record, the activity record a data set of interactions of the user with the dedicated software application; (Homeyer Par. 5- “obtaining, with one or more processors, a workflow instance that is not completed and includes a task involving a change to source code, composition of source code, or a configuration of a software application”; Par. 38-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed. In some embodiments, each workflow instance record may include an identifier of the workflow, an identifier of the instance of that workflow, an identifier of a tenant of the project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow. In some embodiments, each task record may include an identifier of a user that performed the task, an identifier of the task, a description of the task, a time at which the task was started, and a time at which the task was completed.”)
receiving an input sequence of activity records of historical usage of the dedicated software application; (Homeyer Par. 5-“Some aspects include a process of estimating time to address software-issue reports describing software bugs or feature requests in software project management computer systems based on historical performance in addressing previous software-issue reports, the process including: obtaining, with one or more processors, a workflow execution log, wherein: the workflow execution log comprises a plurality of workflow instance records”)
generating a test sequence, the test sequence comprising the input sequence and the first input activity record to provide into a machine learning model; (Homeyer Par. 21-22-“Some embodiments implement the inferences with a machine learning model trained on interaction logs from previous usage of a workflow tracking system. In some cases, the interactions are associated with time stamps, and older interactions are discarded or down-weighted (e.g., with a half-life) to allow the model to update to reflect changes in roles.  A variety of different models may be used. Some embodiments may implement a hidden Markov model (e.g., with role as a hidden state) or recurrent neural network (e.g., a long short term memory (LSTM) model) in which a sequence of users in a workflow is learned. In some cases, users having similar transition probabilities at a given task in a sequence of tasks in a workflow may be grouped into a role.”)
receiving a work progress metric from an output of the machine learning model in response to the provision of the test sequence, the metric comprising a work progress … assigned to the test sequence; providing the work progress metric;  (Homeyer Par. 5-"estimating, with one or more processors, a duration of time for the task with the time-estimation model at least in part by: extracting features of the incomplete workflow instance; applying the extracted features to the time-estimation model; and outputting from the time-estimation model the estimated duration of time;”; Par. 74-“As noted, in some embodiments, the time estimates may be based upon groups of tasks, workflows, or software issue reports. Groups of these items may be formed with various techniques, including supervised machine learning models and unsupervised machine learning models, examples of which are described below.”;  Par. 46-“ In some embodiments, models may be trained multiple times on different subsets of records in the workflow execution log, and some embodiments may compare the performance of various candidate models to select those candidate models that are determined to perform better than the other candidates when processing records in their workflow execution log. In some embodiments, the performance of models may be measured by testing the model in its ability to predict known outcomes of previous workflow instance executions documented in the workflow execution log and measuring an aggregate amount of error or fitness in these predictions, such as a percentage correct classification rate a percentage incorrect classification rate, a root mean square error for scored values, or the like.”)
receiving a first unassigned activity record specific to the user, the first unassigned activity record a sequence of activity records of interactions with the user and the project management software application whose task assignment is unknown; (Homeyer Par. 18-“To exploit this, some embodiments associate with teams or individuals WIP thresholds (e.g., in profiles) and manage amounts of tasks assigned to those teams or individuals based on these thresholds. For instance, some embodiments may compare a current WIP amount (e.g., amounts of tasks assigned, or amounts of uncompleted portions of projects assigned) for teams or individuals to such thresholds and responsive to the comparison assign or not assign tasks to the team or individual (e.g., declining to assign a task to an individual or group that exceeds the threshold). … Some embodiments may optimize task allocation with the estimated durations (e.g., with a greedy bin packing algorithm). Based on the optimized allocation, some embodiments may estimate an earliest time (e.g., a date) at which all of the tasks to address each issue will be completed. Some embodiments may include in the optimization sequential constraints for addressing tasks in a workflow.”; Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”)
receiving a first task specific to the user associated with a task repository, the first task comprising a first sequence of assigned activity records; (Homeyer Par. 37- “ In some embodiments, the user repository 32 may include a plurality of workflows associated with user accounts, such as workflows by which a given type of software issue report is addressed or a feature is added or a new version of code is released… Further, in some cases, each of these teams or the tenants may be associated with corresponding workflow definitions. In some cases, the workflow definitions may include a sequence of tasks to be performed in the course of the workflow. In some embodiments, the project management system 12 may be operative to present tasks in those workflows assigned to users in user interfaces via the server 30 on the user computing devices or developer computing devices 14 or 24.”)
receiving a second task associated with the task repository, the second task comprising a second sequence of assigned activity records (Homeyer Par. 34; Par. 38-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed. In some embodiments, each workflow instance record may include an identifier of the workflow, an identifier of the instance of that workflow, an identifier of a tenant of the project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow. In some embodiments, each task record may include an identifier of a user that performed the task, an identifier of the task, a description of the task, a time at which the task was started, and a time at which the task was completed.”; Par. 39-“In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task.”)
receiving a second input activity record; (Homeyer Par. 38-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed. In some embodiments, each workflow instance record may include an identifier of the workflow, an identifier of the instance of that workflow, an identifier of a tenant of the project management system that has a project in which the workflow is executed, and a list of task records of tasks performed in the course of the workflow. In some embodiments, each task record may include an identifier of a user that performed the task, an identifier of the task, a description of the task, a time at which the task was started, and a time at which the task was completed.”; Par. 39-“In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task.”; Par. 52-“Next, some embodiments may train a machine learning model to infer roles of users in workflows based on the workflow execution log, as indicated by block 54. In some cases, roles may correspond to groups of tasks that tend to be performed by users (e.g., tasks like those performed by a quality assurance engineer), titles of users (e.g., a unit-test specialists), or sequences of users a workflow (e.g., the role of first, second, third, etc.).”)
determining a most likely task out of a first group formed by the first task and the at least one second task, wherein for the sequence of assigned activity records of the most likely task the probability of correct association of the second input activity record is highest; (Homeyer Par. 56-“ In some cases, models may converge on a local minimum or maximum based on the starting conditions. Accordingly, some embodiments may train multiple candidate models with different starting conditions, such as randomly selected initial weights (e.g. pseudo-randomly selected initial weights), and some embodiments may select a candidate model or result that at the end of training produces the highest aggregate measure of fitness or lowest aggregate measure of error relative to a training set, such as a cross validation training set.”; Par. 61-“ Next, some embodiments may infer, with the trained model, a role of a user in the given instance of the given workflow, as indicated by block 58. This may include determining which user will receive which task. In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned. Some embodiments may output a ranking of user identifiers based on inferred likelihood of the respective users being the next user to perform a task in the workflow. ... In some embodiments, each of a plurality of tasks remaining to be performed in the given instance of the given workflow may be assigned to users, or a ranking of users may be presented, or a ranking of titles of users may be presented based on the inference of block 58. Or some embodiments may select and present a top ranked user or title.”)
associating with the most likely task the second input activity record and work progress… for a combination of the most likely task and the second input activity record (Homeyer Par. 56-“ In some cases, models may converge on a local minimum or maximum based on the starting conditions. Accordingly, some embodiments may train multiple candidate models with different starting conditions, such as randomly selected initial weights (e.g. pseudo-randomly selected initial weights), and some embodiments may select a candidate model or result that at the end of training produces the highest aggregate measure of fitness or lowest aggregate measure of error relative to a training set, such as a cross validation training set.”; Par. 38-39-“The workflow execution log 33 may include a plurality of workflow instance records. In some embodiments, each workflow instance record documents a previous instance in which a given workflow was executed… In some embodiments, as users progress through tasks, the project management computer system 12 may receive updates from users interacting with user interfaces of the project management computer system presented on remote computing devices of the users. The status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like.”)
receiving the second task for each second task, and executing the assignment test with the first input activity record being the first unassigned activity record and the input sequence being the second sequence; (Homeyer Par. 39-“In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task.”; Par. 52-“ Next, some embodiments may train a machine learning model to infer roles of users in workflows based on the workflow execution log, as indicated by block 54. In some cases, roles may correspond to groups of tasks that tend to be performed by users (e.g., tasks like those performed by a quality assurance engineer), titles of users (e.g., a unit-test specialists), or sequences of users a workflow (e.g., the role of first, second, third, etc.). Various examples of training are described above.”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”; Par. 64-“ Some embodiments may also infer durations of time until task will be performed based on queues of tasks assigned to users, for instance, pertaining to multiple projects. Some embodiments may execute a bin packing algorithm (like a first fit algorithm), in some cases performing a greedy optimization according to priority assigned or inferred for tasks and estimate when a given task in the given workflow will be performed based on a result of the bin packing algorithm.”)
executing a task association with the second input activity record being the first unassigned activity record. (Homeyer Par. 39-“ In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32.”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”;)
and executing the assignment test utilizing the machine learning model with the first input activity record being the first unassigned activity record and the input sequence being the first sequence … . (Homeyer Par. 21-22-“Some embodiments implement the inferences with a machine learning model trained on interaction logs from previous usage of a workflow tracking system. In some cases, the interactions are associated with time stamps, and older interactions are discarded or down-weighted (e.g., with a half-life) to allow the model to update to reflect changes in roles.  A variety of different models may be used. Some embodiments may implement a hidden Markov model (e.g., with role as a hidden state) or recurrent neural network (e.g., a long short term memory (LSTM) model) in which a sequence of users in a workflow is learned. In some cases, users having similar transition probabilities at a given task in a sequence of tasks in a workflow may be grouped into a role.”; Par. 46-“ In some embodiments, models may be trained multiple times on different subsets of records in the workflow execution log, and some embodiments may compare the performance of various candidate models to select those candidate models that are determined to perform better than the other candidates when processing records in their workflow execution log. In some embodiments, the performance of models may be measured by testing the model in its ability to predict known outcomes of previous workflow instance executions documented in the workflow execution log and measuring an aggregate amount of error or fitness in these predictions, such as a percentage correct classification rate a percentage incorrect classification rate, a root mean square error for scored values, or the like.”; Par. 61-“In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.”)
Homeyer (Par. 20) discloses inferring estimating time estimates form completion but does not disclose the figure –i.e. – percent. The figure is expounded upon by the teaching in Zargahi:
…predicting a work progress figure….(Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
…  the metric comprising a work progress figure …; (Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
… and the work progress figure received … ; (Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
…to predict an assumed work progress figure. (Zargahi Par. 59-“ The portal can provide various types of feedback about the processing of a synthetic data request. Among other types of feedback, the portal may present an indication of the progress in processing a request (e.g., 20 k out of 50 k images created), CPU/GPU usage, average time spent for synthetic data creation on CPU, average time spent for synthetic data creation on GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information.”;  Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).
Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al., US Publication No. 20190026663A1 [hereinafter Homeyer], in view of Zargahi et al., US Publication No US 20200090001 A1 [hereinafter Zargahi], in further view of Eberl et al., US Publication No US 20140278755 A1 [hereinafter Eberl]. 
Regarding Claim 5, Homeyer in view Burleson teach the method of claim 1…
Homeyer teaches
wherein the user has assigned an activity repository, the activity repository comprising the first unassigned activity record and at least one second unassigned activity record, the method comprising: receiving an unassociated activity record; (Homeyer Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32”;)
receiving the task and executing the assignment test with the first input activity record being the unassociated activity record and the input sequence being the sequence of assigned activity records comprised by the task, for each task out of the first group formed by the first task and the at least one second task; (Homeyer Par. 61-63-“Next, some embodiments may infer, with the trained model, a role of a user in the given instance of the given workflow, as indicated by block 58. This may include determining which user will receive which task. In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned. Some embodiments may output a ranking of user identifiers based on inferred likelihood of the respective users being the next user to perform a task in the workflow… Or some embodiments may infer priority based on the sequence with which tasks were performed historically that did not require in the workflow a particular sequence explicitly.”; Par. 75-“Next, some embodiments may select a group among the groups produced by block 92, as indicated in block 94. Next, some embodiments may subgroup instances of tasks in the respective workflow of the selected group, as indicated by block 96, and select a subgroup, as indicated by block 98. In some cases, sub-groups may be formed with other techniques, or multiple levels of subgroups may be formed. For instance, the above-described grouping techniques may be applied to groups defined on a project-by-project basis, a workflow-by-workflow basis, or a tenant-account-by-tenant-account basis, with the above-described grouping techniques forming subgroups.”)
executing the task association with the second input activity record being the unassociated activity record; (Homeyer Par. 39-“ In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32. In some embodiments, as users progress through tasks, the project management computer system 12 may receive updates from users interacting with user interfaces of the project management computer system presented on remote computing devices of the users. The status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like.”; Par. 61-63-“ Next, some embodiments may infer, with the trained model, a role of a user in the given instance of the given workflow, as indicated by block 58. This may include determining which user will receive which task. In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.)
removing “the unassociated activity record from the activity repository in response to associating the unassociated activity record” (Homeyer Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32”;Par. 61-63);
removing “the first unassigned activity record from the activity repository in response to associating the first unassigned activity record” (Homeyer Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32”;Par. 61-63);
and performing the activity association with the unassociated activity record for each second unassigned activity record.; (Homeyer Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32. … The status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like.”; Par. 61-63-“ Next, some embodiments may infer, with the trained model, a role of a user in the given instance of the given workflow, as indicated by block 58. This may include determining which user will receive which task. In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.)
Homeyer in view of Zargahi fail to teach the following feature taught by Eberl:
“removing” the unassociated activity record from the activity repository …; (Eberl Par. 614-“  According to another embodiment of method 2031, storing the records in the database includes storing one or more tables in the database, each of the one or more tables having a plurality of columns establishing characteristics of entities listed in the table and a plurality of entity rows recorded in the table as records; and in which updates to the records include any one of: (i) modifying any field at an intersect of the plurality of columns and the plurality of entity rows, and (ii) adding or deleting a record in the database.”)
“removing” the first unassigned activity record from the activity repository…; (Eberl Par. 614-“  According to another embodiment of method 2031, storing the records in the database includes storing one or more tables in the database, each of the one or more tables having a plurality of columns establishing characteristics of entities listed in the table and a plurality of entity rows recorded in the table as records; and in which updates to the records include any one of: (i) modifying any field at an intersect of the plurality of columns and the plurality of entity rows, and (ii) adding or deleting a record in the database.”)
Homeyer and Zargahi are directed to systems for storing task records. Eberl improves upon the processing of the records stored in a database. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified database functionality of Homeyer in view of Zargahi and modify records, as taught by Eberl, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer in view of Zargahi with the motivation of accommodating changes to the types of data stored within the client's datasets to meet increasing and changing demands of the client as their business and dataset grows over time. (Eberl Par. 6).

Regarding Claim 6, Homeyer in view Zargahi in further view of Eberl teach the method of claim 5…
Homeyer teaches
wherein the first unassigned activity record and each second unassigned activity record further comprise a timestamp, in response to completing the activity association for a second group formed by the first unassigned activity record and each second unassigned activity record; (Homeyer Par. 39; Par. 61-63-“ Next, some embodiments may infer, with the trained model, a role of a user in the given instance of the given workflow, as indicated by block 58. This may include determining which user will receive which task. In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.; Par. 76-“Next, some embodiments may determine durations of time consumed by respective instances of respective tasks in the selected subgroup, as indicated by block 100. In some cases, this may include accessing timestamps associated with various task records, such as start and stop times, or start time between sequential tasks performed by the same user. Some embodiments may subtract timestamps associated with references to commits in the version control system indicating when changes were submitted and references to pull requests indicating when the branch was merged back into a mainline branch to infer durations of time. In some cases, these references may be associated in memory with tasks, workflow instances, or software-issue reports.”)
in case the activity repository comprises one or more remaining activity records out of the second group, the method comprising: generating a sample task in the task repository; (Homeyer Par. 43-“In some cases, these views may further include a graphical representation of the status of a given project through a workflow, for instance, indicating which tasks has been performed, which tasks remain to be performed, and which tasks are serving as blocking tasks for other sequential tasks.”; Par.47-“A variety of techniques may be used to make the trained models more robust and less likely to be the result of finding a local optimum. Some embodiments may implement the training along with a cross validation procedure by which data withheld during training is applied to the resulting model to evaluate the quality of the resulting model. Further, in some cases, the sample size within the workflow execution log 33 may be extended with bootstrap aggregation techniques by which various subsets of the workflow execution log 33 are sampled and various candidate models are trained on those different sample sets.”)
using the timestamp for determining … remaining activity records; (Homeyer Par. 76-“ Next, some embodiments may determine durations of time consumed by respective instances of respective tasks in the selected subgroup, as indicated by block 100. In some cases, this may include accessing timestamps associated with various task records, such as start and stop times, or start time between sequential tasks performed by the same user.”)
executing the assignment test with the first input activity record … and the input sequence being an empty sequence; (Homeyer [unsupervised learning mode = empty input sequence] Par. 52-“ Next, some embodiments may train a machine learning model to infer roles of users in workflows based on the workflow execution log, as indicated by block 54. In some cases, roles may correspond to groups of tasks that tend to be performed by users (e.g., tasks like those performed by a quality assurance engineer), titles of users (e.g., a unit-test specialists), or sequences of users a workflow (e.g., the role of first, second, third, etc.). Various examples of training are described above. Training techniques generally correspond to the type of model. In some embodiments, the model is a supervised machine learning model in which entries in the workflow instance records served as a labeled training set. Or in some embodiments, the machine learning model may be an unsupervised model, such as a clustering algorithm (e.g., k-means, or DB-SCAN, self-organizing maps, or the like) that infers groups of tasks, users, or workflows, where the resulting groups are not explicitly labeled in the workflow instance records before the model is applied to a workflow or workflow instance.”)
and executing the activity association with the unassociated activity record being the remaining activity record …, for each remaining activity record in the activity repository (Homeyer Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32. … The status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like.”; Par. 61-63-“ Next, some embodiments may infer, with the trained model, a role of a user in the given instance of the given workflow, as indicated by block 58. This may include determining which user will receive which task. In some cases, this inference may be performed by inputting a subset or all of the information in the workflow instance state record into the trained model and outputting, for instance, an identifier of a user to whom the next task or a later unperformed task in the workflow instance is to be assigned.)
Homeyer fails to teach the following feature taught by Zargahi:
using the timestamp for determining “an earliest one of the remaining activity records”; (ZARGAHI Par. 96-“ In the embodiment illustrated in FIG. 6, scheduler 630 selects synthetic data tasks from CPU queue 620, GPU queue 622, and hybrid queue 624, and routes or otherwise assigns the tasks to a resource for processing (e.g., CPUs 640 or GPUs 650). Various criteria may be used to indicate which resource should be assigned. For example, a resource can be assigned based on a task classification (e.g., tasks classified as ingestion tasks can be assigned to CPUs 640), based on queueing (e.g., tasks from CPU queue 620 can be assigned to CPUs 640, for example, on a FIFO basis), based on a prioritization scheme (e.g., giving priority to a particular account or queue), based on scheduling (e.g., changing the assignment depending on time of day, week, year, etc.), based on resource availability, based on some other criteria, or some combination thereof. CPUs 640 and GPUs 650 can process assigned and/or routed tasks in any suitable manner.”)
assigning the earliest remaining activity record to the sample task; (ZARGAHI Par. 96-“ In the embodiment illustrated in FIG. 6, scheduler 630 selects synthetic data tasks from CPU queue 620, GPU queue 622, and hybrid queue 624, and routes or otherwise assigns the tasks to a resource for processing (e.g., CPUs 640 or GPUs 650). Various criteria may be used to indicate which resource should be assigned. For example, a resource can be assigned based on a task classification (e.g., tasks classified as ingestion tasks can be assigned to CPUs 640), based on queueing (e.g., tasks from CPU queue 620 can be assigned to CPUs 640, for example, on a FIFO basis), based on a prioritization scheme (e.g., giving priority to a particular account or queue), based on scheduling (e.g., changing the assignment depending on time of day, week, year, etc.), based on resource availability, based on some other criteria, or some combination thereof. CPUs 640 and GPUs 650 can process assigned and/or routed tasks in any suitable manner.”)
executing the assignment test with the first input activity record “being the earliest remaining activity record”… (ZARGAHI Par. 96-“ In the embodiment illustrated in FIG. 6, scheduler 630 selects synthetic data tasks from CPU queue 620, GPU queue 622, and hybrid queue 624, and routes or otherwise assigns the tasks to a resource for processing (e.g., CPUs 640 or GPUs 650). Various criteria may be used to indicate which resource should be assigned. For example, a resource can be assigned based on a task classification (e.g., tasks classified as ingestion tasks can be assigned to CPUs 640), based on queueing (e.g., tasks from CPU queue 620 can be assigned to CPUs 640, for example, on a FIFO basis), based on a prioritization scheme (e.g., giving priority to a particular account or queue), based on scheduling (e.g., changing the assignment depending on time of day, week, year, etc.), based on resource availability, based on some other criteria, or some combination thereof. CPUs 640 and GPUs 650 can process assigned and/or routed tasks in any suitable manner.”)
removing… “earliest remaining activity record”… (ZARGAHI Par. 96-“ In the embodiment illustrated in FIG. 6, scheduler 630 selects synthetic data tasks from CPU queue 620, GPU queue 622, and hybrid queue 624, and routes or otherwise assigns the tasks to a resource for processing (e.g., CPUs 640 or GPUs 650). Various criteria may be used to indicate which resource should be assigned. For example, a resource can be assigned based on a task classification (e.g., tasks classified as ingestion tasks can be assigned to CPUs 640), based on queueing (e.g., tasks from CPU queue 620 can be assigned to CPUs 640, for example, on a FIFO basis), based on a prioritization scheme (e.g., giving priority to a particular account or queue), based on scheduling (e.g., changing the assignment depending on time of day, week, year, etc.), based on resource availability, based on some other criteria, or some combination thereof. CPUs 640 and GPUs 650 can process assigned and/or routed tasks in any suitable manner.”)
in response to the removal of the…“earliest remaining activity record… (ZARGAHI Par. 96-“ In the embodiment illustrated in FIG. 6, scheduler 630 selects synthetic data tasks from CPU queue 620, GPU queue 622, and hybrid queue 624, and routes or otherwise assigns the tasks to a resource for processing (e.g., CPUs 640 or GPUs 650). Various criteria may be used to indicate which resource should be assigned. For example, a resource can be assigned based on a task classification (e.g., tasks classified as ingestion tasks can be assigned to CPUs 640), based on queueing (e.g., tasks from CPU queue 620 can be assigned to CPUs 640, for example, on a FIFO basis), based on a prioritization scheme (e.g., giving priority to a particular account or queue), based on scheduling (e.g., changing the assignment depending on time of day, week, year, etc.), based on resource availability, based on some other criteria, or some combination thereof. CPUs 640 and GPUs 650 can process assigned and/or routed tasks in any suitable manner.”)
Homeyer  and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).
Homeyer in view of Zargahi fail to teach the following feature taught by Eberl:
removing …record from the activity repository; (Eberl Par. 614-“  According to another embodiment of method 2031, storing the records in the database includes storing one or more tables in the database, each of the one or more tables having a plurality of columns establishing characteristics of entities listed in the table and a plurality of entity rows recorded in the table as records; and in which updates to the records include any one of: (i) modifying any field at an intersect of the plurality of columns and the plurality of entity rows, and (ii) adding or deleting a record in the database.”)
…in response to the removal of the …activity record... (Eberl Par. 614-“  According to another embodiment of method 2031, storing the records in the database includes storing one or more tables in the database, each of the one or more tables having a plurality of columns establishing characteristics of entities listed in the table and a plurality of entity rows recorded in the table as records; and in which updates to the records include any one of: (i) modifying any field at an intersect of the plurality of columns and the plurality of entity rows, and (ii) adding or deleting a record in the database.”)
Homeyer and Zargahi are directed to database systems for storing task records. Eberl improves upon the processing of the records stored in a database. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified database functionality of Homeyer in view of Zargahi and modify records, as taught by Eberl, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer in view of Zargahi with the motivation of accommodating changes to the types of data stored within the client's datasets to meet increasing and changing demands of the client as their business and dataset grows over time. (Eberl Par. 6).
Regarding Claim 7, Homeyer in view Zargahi in further view of Eberl teach the method of claim 5…
Homeyer teaches
wherein the first unassigned activity record and each second unassigned activity record further comprise a timestamp, the timestamp used for selecting … the activity records in the activity repository as the first unassigned activity record, (Homeyer Par. 76-“ Next, some embodiments may determine durations of time consumed by respective instances of respective tasks in the selected subgroup, as indicated by block 100. In some cases, this may include accessing timestamps associated with various task records, such as start and stop times, or start time between sequential tasks performed by the same user.”)
the performance of the activity association … of the second unassigned activity records, wherein the unassociated activity record is the second unassigned activity record.; (Homeyer Par. 39-“In some embodiments, the status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. In some embodiments, the project records may include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. In some cases, the tasks may be arranged sequentially or concurrently, indicating whether one task blocks (i.e., must be completed before) a subsequent task. In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32”;)
Homeyer fails to teach the following feature taught by Zargahi:
… an earliest one of…(Zargahi Par. 57-“ Par. 57-“ In some situations, computing efficiency can be increased by keeping GPUs loaded. As such, the management layer can monitor one or more GPUs to determine when a GPU is available (e.g., when a GPU enters a stand-by or pending mode), and the management layer can route or otherwise assign a task (e.g., a classified and/or queued task) to the available GPU for execution. For example, an available GPU can be assigned to process a particular queued task selected based on an eligible resource for processing the task (e.g., giving priority to hybrid or GPU-only tasks), based on task category (e.g., giving priority to requests to create synthetic data), based on the time a request was received (e.g., giving priority to an earliest queued task), based on queue population (e.g., giving priority to the most populated queue), based on an estimated time to completion (e.g., giving priority to the task estimated to take the longest or shortest time to execute), or otherwise. As such, tasks in synthetic data creation can be routed or otherwise assigned to a particular resource (e.g., processor) based on various criteria.”;)
… being executed in ascending temporal order …; (Zargahi Par. 57-“ Par. 57-“ In some situations, computing efficiency can be increased by keeping GPUs loaded. As such, the management layer can monitor one or more GPUs to determine when a GPU is available (e.g., when a GPU enters a stand-by or pending mode), and the management layer can route or otherwise assign a task (e.g., a classified and/or queued task) to the available GPU for execution. For example, an available GPU can be assigned to process a particular queued task selected based on an eligible resource for processing the task (e.g., giving priority to hybrid or GPU-only tasks), based on task category (e.g., giving priority to requests to create synthetic data), based on the time a request was received (e.g., giving priority to an earliest queued task), based on queue population (e.g., giving priority to the most populated queue), based on an estimated time to completion (e.g., giving priority to the task estimated to take the longest or shortest time to execute), or otherwise. As such, tasks in synthetic data creation can be routed or otherwise assigned to a particular resource (e.g., processor) based on various criteria.”;)
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).
Claims 8-10 and Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al., US Publication No. 20190026663A1 [hereinafter Homeyer], view of Zargahi et al., US Publication No US 20200090001 A1 [hereinafter Zargahi], and in further view of Burleson et al., US Publication No US 20190213509 A1 [hereinafter Burleson].
Regarding Claim 8, Homeyer in view Burleson teach the method of claim 1…
Homeyer teaches
further comprising: submitting a summary of the task association of the first unassigned activity record to the user, the summary being descriptive of the first unassigned activity record and an associated task associated with the first unassigned activity record; (Homeyer Par. 33-“ Further, in some cases, the project management computer system 12 is configured to form and cause the presentation of various dashboards and displays indicative of the status of the projects and task queues of respective users having tasks assigned to them, their group, or to someone in their role. Corresponding records may be created, updated, and accessed by the project management computer system 12 in memory to effectuate this functionality.”; Par. 39)
re-associating the first unassigned activity record with the assigned task, …); (Homeyer Par. 39-“ In some cases, the tasks may be associated with respective roles indicating a person or role of people to whom the task is to be assigned (or in some cases, one or both of these attributes may be blank in some records), in some cases referencing records in the user repository 32. In some embodiments, as users progress through tasks, the project management computer system 12 may receive updates from users interacting with user interfaces of the project management computer system presented on remote computing devices of the users. The status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like.”)
appending the first unassigned activity record to the sequence of assigned activity records comprised by the associated task; (Homeyer Par. 65-“ Some embodiments may cause the given instance of the given workflow to be presented to a user, as indicated by block 60. In some cases, this may include adding a task to a given user's workload queue and, in a response to a request for a user interface from a client computing device operated by that user, sending instructions to the client computing device to display, for instance, in a web browser, a list of tasks assigned to that user from the queue. In some cases, these queues may be constructed with the above-described bin packing algorithm.”; Par. 39; Par. 61)
Homeyer(Par. 39) teaches associating tasks and  the following feature is expounded 

upon by Zargahi:

and assigning the work progress figure received for a combination of the sequence of assigned activity records comprised by the associated task and the first unassigned activity record to the associated task. (Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).
Homeyer in view of Zargahi fail to teach the following feature taught by Burleson:

…, in case of receiving the first verification information with the assigned task differing from the associated task; (Burleson Par. 44-“ In some examples, the task 120 can be reassigned to a different user 128 to prevent the predicted incident associated with performance of the task 120 by the user 122. For example, the task can be re-assigned to a second user having greater experience performing the task, more training than the first user, a better safety record/safety history than the first user, or otherwise possessing credentials indicating the second user is able to perform the task while avoiding the predicted incident.”)

waiting for receiving a first verification information from the user, the first verification information being descriptive of an assignment of the first unassigned activity record to an assigned task; (Burleson Par. 44-“ In some examples, the task 120 can be reassigned to a different user 128 to prevent the predicted incident associated with performance of the task 120 by the user 122. For example, the task can be re-assigned to a second user having greater experience performing the task, more training than the first user, a better safety record/safety history than the first user, or otherwise possessing credentials indicating the second user is able to perform the task while avoiding the predicted incident.”)
Homeyer, Zargahi and Burleson are directed to workflow analysis within task allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning output of Homeyer in view of Zargahi and provide additional work progress metrics and status, as taught by Burleson, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer in view of Zargahi with the motivation to minimize task completion delays, improve quality of task performance, improve task completion efficiency, improve user training, and increase efficiency of user training. (Burleson Par. 25).
Regarding Claim 9, Homeyer in view Zargahi teach the method of claim 1…
Homeyer teaches
further comprising: submitting a summary of the assignment test to the user, the summary being descriptive of the first unassigned activity record, the first task, … for a combination of the first sequence and the first unassigned activity record; (Homeyer Par. 33-“ Further, in some cases, the project management computer system 12 is configured to form and cause the presentation of various dashboards and displays indicative of the status of the projects and task queues of respective users having tasks assigned to them, their group, or to someone in their role. Corresponding records may be created, updated, and accessed by the project management computer system 12 in memory to effectuate this functionality.”; Par. 39)
Homeyer(Par. 20) teaches inferring time estimates and the following feature is expounded upon by Zargahi:
… the work progress figure received… for a combination of the first sequence and the first unassigned activity record; (Zargahi Par. 100-" In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
updating said work progress figure to the value of the subjective progress figure, in case of receiving the second verification information with the subjective progress figure differing from said work progress figure. (Zargahi Par. 80-" The feedback loop engine 120 may be configured to access a training dataset report, wherein the training dataset report identifies a synthetic data asset having values for asset-variation parameters, where the synthetic data asset is associated with a frameset. The feedback loop engine 120 may be configured to update the synthetic data asset with a synthetic data asset variation parameter based on the training dataset report; and update the frameset using the updated synthetic data asset. The values are manually or automatically identified in the training dataset report for updating the frameset. Updating the frameset is assigned a value quantifier. The training dataset report is associated with an internal machine learning model training service operating on the distributed system or an external machine learning model training service.”; Par. 100)
…progress figure…(Zargahi Par. 100-" In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).

Homeyer in view of Zargahi fail to teach the following feature taught by Burleson:
waiting for receiving a second verification information from the user, the second verification information being descriptive of an assignment of a subjective progress … to the combination of the first sequence and the first unassigned activity record; (Burleson Par. 44-“ In some examples, the task 120 can be reassigned to a different user 128 to prevent the predicted incident associated with performance of the task 120 by the user 122. For example, the task can be re-assigned to a second user having greater experience performing the task, more training than the first user, a better safety record/safety history than the first user, or otherwise possessing credentials indicating the second user is able to perform the task while avoiding the predicted incident.”; Par. 104-“ A task reassignment notification 326 can be sent by the notification component 320 to notify the assigned first user and/or a second user that the second user has been assigned to assist the first user with completion of the selected task 306. The task reassignment notification 326 can include a notification that the first user is unassigned from the selected task and a second user has been re-assigned to complete the selected task 306.”)
updating …, in case of receiving the second verification information … (Burleson Par. 104-“ A task reassignment notification 326 can be sent by the notification component 320 to notify the assigned first user and/or a second user that the second user has been assigned to assist the first user with completion of the selected task 306. The task reassignment notification 326 can include a notification that the first user is unassigned from the selected task and a second user has been re-assigned to complete the selected task 306.”; Par. 44-“ In some examples, the task 120 can be reassigned to a different user 128 to prevent the predicted incident associated with performance of the task 120 by the user 122. For example, the task can be re-assigned to a second user having greater experience performing the task, more training than the first user, a better safety record/safety history than the first user, or otherwise possessing credentials indicating the second user is able to perform the task while avoiding the predicted incident.”)
Homeyer, Zargahi and Burleson are directed to workflow analysis within task allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning output of Homeyer in view of Zargahi and provide additional work progress metrics and status, as taught by Burleson, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer in view of Zargahi with the motivation to minimize task completion delays, improve quality of task performance, improve task completion efficiency, improve user training, and increase efficiency of user training. (Burleson Par. 25).
Regarding Claim 10, Homeyer in view Zargahi in further view of Burleson teach the method of claim 9…
Homeyer teaches
wherein the user has assigned a task repository, the task repository comprising the first task, and wherein the method further comprises, … for a combination of the first sequence and the first unassigned activity record, … (Homeyer Par. 18-“ To exploit this, some embodiments associate with teams or individuals WIP thresholds (e.g., in profiles) and manage amounts of tasks assigned to those teams or individuals based on these thresholds. For instance, some embodiments may compare a current WIP amount (e.g., amounts of tasks assigned, or amounts of uncompleted portions of projects assigned) for teams or individuals to such thresholds and responsive to the comparison assign or not assign tasks to the team or individual (e.g., declining to assign a task to an individual or group that exceeds the threshold). Some embodiments may adjust or infer these thresholds based on feedback, e.g., based on logs of assigned and completed tasks and how long it takes to complete work as learned by the models described herein. Based on these estimates, some embodiments may infer when issues will be addressed. Some embodiments may obtain capacity for users. Some embodiments may optimize task allocation with the estimated durations (e.g., with a greedy bin packing algorithm). Based on the optimized allocation, some embodiments may estimate an earliest time (e.g., a date) at which all of the tasks to address each issue will be completed. Some embodiments may include in the optimization sequential constraints for addressing tasks in a workflow.; Par.39”)
.. receiving one or more training tasks from the task repository, the training tasks comprising the first task, and executing a learning algorithm on the training tasks for generating an updated machine learning model. (Homeyer Par. 18; Par. 21-“ Some embodiments implement the inferences with a machine learning model trained on interaction logs from previous usage of a workflow tracking system. In some cases, the interactions are associated with time stamps, and older interactions are discarded or down-weighted (e.g., with a half-life) to allow the model to update to reflect changes in roles”; Par. 44-45-“ Further, some embodiments may make these inferences with various machine learning and statistical models that are relatively robust to changes in use cases of the project management system computer system 12. Thus, some embodiments may mitigate problems arising from relatively brittle, hand-coded rules used in some traditional automation techniques (which is not to suggest that embodiments are not also consistent with use of these rules or that other features are not also amenable to variation). In other words, some embodiments may generalize from the records in the workflow instance records, attributes of tasks, workflows, and users' (e.g., developers or operations engineers using the system 12) roles in those workflow instances.”)
Homeyer teaches completion status and the feature is expounded upon by Zargahi:
… in response to the update of the work progress figure received…(Zargahi Par. 100-“ In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).

Regarding Claim 14, Homeyer in view Zargahi teach the method of claim 1…
Homeyer in view of Zargahi fail to teach the following feature taught by Burleson:
further comprising delaying the execution of the assignment test until a starting condition is fulfilled. (Burleson Par. 28- “A task dependency component, in still other examples, generates a dependency chain associated with a task assigned to a selected user having a predicted incident associated with the task. The dependency chain identifies a set of parent tasks, a set of sibling tasks, and/or a set of child tasks associated with the task assigned to a selected user. The task dependency chain is used to determine the impact of the predicted incident on other tasks in the dependency chain. This dependency chain data can be utilized to assess the magnitude of potential delays/latency in completion of dependent tasks in the chain if the predicted incident occurs. A delay in the dependency chain refers to a delay in completing one or more tasks in the dependency chain or worktime latency for users assigned to tasks in the dependency chain.”)
Homeyer, Zargahi and Burleson are directed to workflow analysis within task allocation systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning output of Homeyer in view of Zargahi and provide additional work progress metrics and status, as taught by Burleson, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer in view of Zargahi with the motivation to minimize task completion delays, improve quality of task performance, improve task completion efficiency, improve user training, and increase efficiency of user training. (Burleson Par. 25).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Homeyer et al., US Publication No. 20190026663A1 [hereinafter Homeyer], view of Zargahi et al., US Publication No US 20200090001 A1 [hereinafter Zargahi], and in further view of Bills et al., US Publication No US 20170308402 A1 [hereinafter Bills].
Regarding Claim 12, Homeyer in view Zargahi teach the method of claim 1…
Homeyer teaches
wherein the user has assigned a task repository, and wherein the method further comprises, in case the task repository comprises … (Homeyer Par. 43-"In some embodiments, the view generator 36 may be configured to generate various user interfaces by which users view the status of their projects, dashboards, and task queues, as well as create new (or modify) workflows and projects, for instance, like that of FIG. 5. In some cases, these views may include a queue of tasks for a given user, a queue of tasks for a group of users in a role, a queue of tasks for a project, or the like.”)
Homeyer(Par. 20) teaches work progress and the feature is expounded upon by Zargahi:
…work progress figure…(Zargahi Par. 100-" In the embodiment illustrated in FIG. 7, progress portal 772 includes feedback component 772 and command component 774. Progress portal 772 is communicatively coupled to the components in the management layer and/or CPUs 740 and GPUs 750. As such, feedback component can monitor the progress of a particular synthetic data request and corresponding synthetic data tasks through the management layer and through execution on CPUs 740 and GPUs 750. Feedback component 772 can present (or otherwise cause a presentation on client device 705 of) information about the processing of a synthetic data request. Among other types of feedback, feedback component 772 may present an indication of the overall progress of the request processing (e.g., percent completion, number of synthetic data assets created, number of synthetic data assets remaining to be created, etc.), CPU/GPU usage, average time spent for synthetic data creation on a CPU, average time spent for synthetic data creation on a GPU, estimated time left (e.g., based on an existing or estimated pattern of creation), a corresponding service cost (e.g., incurred, estimated or predicted for completion of processing a request, etc.), or other information. In this manner, a user or account that issued a particular synthetic data request can monitor progress in processing the request.”)
Homeyer and Zargahi are directed to the use of machine learning in processing and analyzing tasks. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis of Homeyer and improve workflow, as taught by Zargahi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer  with the motivation of improving access to machine learning training datasets (Zargahi Par. 6).

Homeyer in view of Zargahi fail to disclose the following feature taught by Bills:
… in case the task repository comprises only the first task, associating the first unassigned activity record and the work progress … with the first task. (Bills Par. 32-" According to an embodiment, a method comprises: receiving a first request to generate a task object that describes a task; responsive to the first request, generating the task object, the task object being a data structure that comprises values for task object fields that represent attributes of the task; identifying, in a repository of data objects, a particular data object to associate with the task object; determining that a first field of the task object fields corresponds to a second field of the particular data object, the second field of the particular data object having a particular value; and assigning the first field of the task object to the particular value of the corresponding second field."; Par. 28- “ In an embodiment, the system further comprises a data updating component configured to receive input indicating that tasks corresponding to particular task objects have been completed. The data updating component is configured to, responsive to input indicating that a first task corresponding to the first task object has been completed, and based on the first task object being attached to the first data object, automatically change a status field of the first data object.” ; Par. 92-"Optional block 250 comprises changing the task icon based on a task status field of the task object. For instance, the task object may store a task status field whose value may be selected from an enumerated set of values, such as "not started," "in progress," or "complete." As another example, a task status field may be set to a numerical value representing a percentage of the task that has been completed.”)
Homeyer, and Zargahi are directed to task allocation. Bills improves upon the task scheduling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Homeyer in view of Zargahi to provide task status, as taught by Bills, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Homeyer in view of Zargahi with the motivation of analyzing data allow an analyst to visualize data objects in a variety of manners, or allow the analyst to mine, investigate, and/or take actions based upon the data objects. (Bills Par. 6).
Regarding Claim 13, Homeyer in view Zargahi in further view of Bills teach the method of claim 12…
wherein the metric further comprises a probability of correct association of the first input activity record with the input sequence, the association being performed only in case the probability of correct association of the first unassigned activity record with the first task is greater than or equal to a predetermined threshold value. (Homeyer Par. 57-“Some embodiments may then proceed to identify other dimensions in each of the split areas upon which to identify values in those other dimensions to perform subsequent splits, repeating this process until a termination condition is reached, such that as every dimension is evaluated, or an aggregate measure of fitness or error changes by less than a threshold amount. Some embodiments may prune back a certain number of the splits, such as a threshold amount or until a threshold amount of changes in aggregate error or fitness between consecutive splits satisfies (e.g., is greater than or less than, depending on sign) a threshold.”; Par. 66- FIG. 3 shows an example of a process 70 by which a model may be trained. In some embodiments, the process 70 includes obtaining initial parameters of a model to infer roles of users in workflows, as indicated by block 72. Next, some embodiments may determine an aggregate amount of error between inferences of the model in a plurality of workflow instance records, as indicated by block 74. Or as noted above, embodiments may determine an aggregate amount of fitness (e.g., a single value indicative of the collection of fitness or error values). Aggregate amounts may include evaluating candidates for a next date in a transition probability matrix. Determining an aggregate amount of error may include evaluating candidates for splits in a dimension in a decision (or classification) tree training algorithm. Or determining an aggregate amount of error may include evaluating various candidate dimensions upon which to make such binary splits. “)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vlad-Sebastian Ionescu, An approach to software development effort estimation using machine learning, 2017 13th IEEE International Conference on Intelligent Computer Communication and Processing (ICCP) and US Patent Application No. 20170323233A1 to Bencke et al – Abstract- “Disclosed is a tasking system to assign individuals to tasks. The tasking system targets a user for the task based information in a user profile such as demographics, background and reputation of the user to perform a task. The tasking system predicts if a user will do a given task well based on a user's background, user's skill, and applied predictive algorithms. The tasking system manages the workflow of the task, assesses the probability of the user's answer being accurate, and continuously optimizes assignment and assessment of the task to improve data quality.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624